DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gil (US 2016/0213324 A1, Published July 28, 2016) in view of Gallagher (US 2021/01131786 A1, Filed July 29, 2019).
As to claim 1, Gil discloses an automobile biometric sensor assembly being configured to be mounted in a vehicle thereby facilitating biometric values of a driver to be recorded, said assembly comprising: 
a display being positioned within a vehicle, said display displaying indicia comprising biometric values of a person (Gil at Fig. 7; ¶ [0022] discloses “In the system, the automotive navigation device or PC may include a display. Therefore, the body signal information obtained from the automotive key device or the blood pressure information calculated based on the body signal information may be displayed on the display.”);… 

a plurality of steering wheel sensors, each of said steering wheel sensors being embedded into a steering wheel wherein each of said steering wheel sensors is configured to be in physical contact with the person when the person grips said steering wheel, each of said steering wheel sensors sensing biometric parameters of the person, each of said steering wheel sensors being in communication with said display (Gil at Figs. 5, 7, in particular; ¶ [0055] ).
Gil does not expressly disclose a plurality of seat sensors, each of said seat sensors being embedded in a seat in a vehicle wherein each of said seat sensors is configured to be in physical contact with a person sitting in said seat, each of said sensors sensing biometric parameters of the person in said seat when the person sits in said seat. 
However, Ricci does disclose a plurality of seat sensors, each of said seat sensors being embedded in a seat in a vehicle wherein each of said seat sensors is configured to be in physical contact with a person sitting in said seat, each of said sensors sensing biometric parameters of the person in said seat when the person sits in said seat (Gallagher at Fig. 1, biometric sensors 14; ¶ [0027] discloses “The system may comprise an array of N biometric sensors 14 for sensing occupant biometric conditions, where N is a positive integer. Each biometric sensor 14 may be adapted to be mounted in a vehicle seat 16 and configured to sense a biometric condition of an occupant (not shown) of the seat 16 and generate a signal representative of a value of the sensed biometric condition.”).

As to claim 2, the combination of Gil and Gallagher discloses the assembly according to claim 1, further comprising a control circuit being integrated into said display, said display being in electrical communication with said control circuit (Gil at Fig. 7; ¶ [0055]. MPEP 2144.04(VI) establishes that rearrangement or parts is obvious).
As to claim 3, the combination of Gil and Gallagher discloses the assembly according to claim 1, wherein each of said sensors has a sensing surface, said sensing surface of each of said plurality of sensors being aligned with an outer surface of said seat, said plurality of sensors being spaced apart from each other and being distributed over a back rest and a seat portion of said seat (Gallagher at Fig 1, biometric sensors 14).
As to claim 4, the combination of Gil and Gallagher discloses the assembly according to claim 2, wherein each of said seat sensors is electrically coupled to said control circuit (Gallagher at Fig. 1) wherein said display is configured to display the biometric parameters sensed by said seat sensors (Gil at ¶ [0055]).
Gil discloses a base vehicle biometric sensor system upon which the claimed invention is an improvement.  Gallagher discloses a comparable vehicle biometric 
As to claim 5, the combination of Gil and Gallagher discloses the assembly according to claim 1, wherein each of said steering wheel sensors has a sensing surface, said sensing surface of each of said steering wheel sensors being aligned with an outer surface of said steering wheel (Gil at Fig. 5, in particular).
As to claim 6, the combination of Gil and Gallagher discloses the assembly according to claim 5, wherein each of said steering wheel sensors is positioned approximately at a respective ten o'clock position or a two o'clock position on said steering wheel (Gil at Fig. 5, in particular).
As to claim 7, the combination of Gil and Gallagher discloses the assembly according to claim 2, wherein each of said steering wheel sensors being electrically coupled to said control circuit wherein said display is configured to display the biometric parameters sensed by said steering wheel sensors (Gil at Figs. 5, 7; ¶ [0055]).
As to claim 8, Gil discloses an automobile biometric sensor assembly being configured to be mounted in a vehicle thereby facilitating biometric values of a driver to be recorded, said assembly comprising: a display being positioned within a vehicle, said display displaying indicia comprising biometric values of a person (Gil at Fig. 7; ¶ [0055]); 

wherein said display is configured to display the biometric parameters sensed by said seat sensors (Gil at Fig. 7; ¶ [0055]);
a plurality of steering wheel sensors (Gil at Fig. 5, in particular), 
each of said steering wheel sensors being embedded into a steering wheel wherein each of said steering wheel sensors is configured to be in physical contact with the person when the person grips said steering wheel, each of said steering wheel sensors sensing biometric parameters of the person, each of said steering wheel sensors having a sensing surface (Gil at Fig. 5), 
said sensing surface of each of said steering wheel sensors being aligned with an outer surface of said steering wheel (Gil at Fig. 5), 
each of said steering wheel sensors being positioned approximately at a respective ten o'clock position or a two o'clock position on said steering wheel (Gil at Fig. 5), 
each of said steering wheel sensors being electrically coupled to said control circuit wherein said display is configured to display the biometric parameters sensed by said steering wheel sensors (Gil at Fig. 7; ¶ [0055]).
Gil does not disclose a plurality of seat sensors, each of said seat sensors being embedded in a seat in a vehicle wherein each of said seat sensors is configured to be in physical contact with a person sitting in said seat, each of said sensors sensing biometric parameters of the person in said seat when the person sits in said seat, each of said sensors having a sensing surface, said sensing surface of each of said plurality 
However, Gallagher does disclose a plurality of seat sensors, each of said seat sensors being embedded in a seat in a vehicle wherein each of said seat sensors is configured to be in physical contact with a person sitting in said seat (Gallagher at Fig. 1, biometric sensors 14; ¶ [0027], [0031]), 
each of said sensors sensing biometric parameters of the person in said seat when the person sits in said seat, each of said sensors having a sensing surface (Gallagher at Fig. 1, biometric sensors 14; ¶ [0027], [0031]), 
said sensing surface of each of said plurality of sensors being aligned with an outer surface of said seat, said plurality of sensors being spaced apart from each other and being distributed over a back rest and a seat portion of said seat (Gallagher at Fig. 1, biometric sensors 14), 
each of said seat sensors being electrically coupled to said control circuit (Gallagher at Fig. 1; ¶ [0028]). 
Gil discloses a base vehicle biometric sensor system upon which the claimed invention is an improvement.  Gallagher discloses a comparable vehicle biometric sensor system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Gil the teachings of Gallagher for the predictable result of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

02/17/2022